Citation Nr: 0520491	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  99-12 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Evaluation of herniated nucleus pulposus, L4-L5, left, rated 
as 60 percent disabling from November 9, 1999.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
October 1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Atlanta, Georgia, in which the RO granted a 40 
percent evaluation for a herniated nucleus pulposus, L4-L5, 
left, effective October 23, 1997.  In January 2001 the Board 
remanded the issues of entitlement to an increased evaluation 
for the herniated nucleus pulposus for further development.  
In a July 2003 rating decision, the RO granted a 60 percent 
evaluation for the herniated nucleus pulposus effective 
November 9, 1999.  In April 2004 and in January 2005, the 
Board remanded the case for further development.  Moreover, 
in the January 2005 decision, the Board denied the issue of 
entitlement to a rating in excess of 40 percent prior to 
November 9, 1999.  Therefore, the only issue remaining is 
entitlement to a rating in excess of 60 percent from November 
9, 1999.


FINDING OF FACT

From November 9, 1999, the service-connected herniated 
nucleus pulposus at L4-L5, left, has been manifested by 
severe limitation of motion and mild left sciatica, but 
without ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
herniated nucleus pulposus, L4-L5, left, from November 9, 
1999, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2004); 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002). 
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the April 1999 rating decision was 
promulgated did the agency of original jurisdiction (AOJ), in 
June 2003, provide explicit notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
will be obtained by VA.  Specifically, the veteran was 
notified that VA has a duty to assist him in obtaining 
evidence necessary to substantiate his claim.  The veteran 
was notified that he should identify medical treatment and 
that VA would request identified medical evidence.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in June 2003 was not 
given prior to the first agency of original jurisdiction 
(AOJ) adjudication of the claim, the veteran was afforded the 
opportunity to identify medical evidence that VA would 
attempt to obtain.  The veteran submitted additional private 
medical records and was afforded another VA examination.  The 
timing-of-notice error was sufficiently remedied by the 
process carried out after the VCAA letter so as to provide 
the veteran with a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military and VA medical 
records - have been obtained.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c).  The veteran submitted private medical 
records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The 
veteran was afforded VA examinations.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(4).

Furthermore, the July 2003 rating decision and the July 2004 
and June 2005 supplemental statements of the case (SSOCs) 
informed the veteran of the evidence in the possession of VA.  
As it appears that VA has obtained all pertinent evidence, 
there is no duty to notify the veteran of an inability to 
obtain identified records.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(e).  

In the June 2003 VCAA letter, the AOJ asked the veteran to 
identify - and if possible - submit evidence pertaining to 
his claim.  In a May 2004 statement, the veteran indicated 
that he was submitting additional medical evidence.  Based on 
the above, VA substantially complied with the fourth notice 
element - requesting that the veteran provide any evidence in 
his possession that pertains to the claim, and in any event, 
in light of his May 2004 statement, he was not prejudiced by 
any lack of an explicit request.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  

Moreover, the Board finds that VA has fulfilled its duty to 
assist the veteran in the development of the claim decided 
below.  The record included medical records, including the 
reports of VA examinations conducted in connection with the 
claim.  38 C.F.R. § 3.159.  There is no reasonable 
possibility exists that further assistance would aid in the 
substantiation of the veteran's claim.  38 U.S.C.A. § 5103A.  
In addition, as the veteran has been provided with the 
opportunity to present evidence and arguments on his behalf 
and availed himself of those opportunities, appellate review 
is appropriate at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  

II.  Factual Background

VA medical records reflect that on November 9, 1999, the 
veteran reported a three-week history of an increase in left-
sided low back pain with radiation into the left leg.  
Physical examination revealed left S-1 tenderness and left 
sciatica.  The deep tendon reflexes were 2+ bilaterally.  The 
veteran's gait revealed a decrease in toe and heel walking on 
the left.  The diagnoses were past history of herniated 
nucleus pulposus at L4-L5, low back pain and left sciatica.

In a November 15, 1999, statement, a private doctor reported 
that he treated the veteran on that day for complaint of back 
problems and that the treatment consisted of injections and 
oral medications.

VA medical records show that a medical record/discharge 
instructions dated November 24, 1999, reflects a diagnosis of 
back pain (history of a herniated disc).  A treatment record 
dated November 25, 1999, reveals that the veteran reported 
that  he had three to four bad episodes of back 
symptomatology a year, which required pills and injections 
for treatment.  Physical examination revealed that straight 
leg raising on the left was positive with trouble with knee 
extension.  Straight leg raising on the right was negative.  
He had 5/5 strength.  Knee reflexes were 2+ bilaterally, but 
ankle reflexes were absent bilaterally.  The assessment was 
possible herniated disc and back pain.  

Private medical records show that in December 1999 the 
veteran complained of low back pain radiating down the left 
lower extremity to the great toe and numbness in that toe.  
The assessments were chronic low back pain and left S1 
radiculopathy.

VA medical records reflect that in January 2000 the veteran 
underwent another physical examination.  Straight leg raising 
was negative.  Motor strengths were 5/5 in the right lower 
extremity and 4/5 in the left lower extremity.  Sensory was 
intact to pinprick bilaterally in the lower extremities.  It 
was noted that X-rays of the lumbar spine taken in November 
1999 revealed multi-level degenerative disc disease and 
degenerative joint disease, to include degenerative disc 
disease at L4-L5 and L5-S1.  The assessment was chronic left 
lumbar radiculopathy.  In February 2000 the veteran 
complained of pain radiating from the back down the left 
lower extremity.  Physical examination revealed positive 
straight leg raising.  The assessments included back pain.

Private medical records show that in February 2001 it was 
noted that the veteran had a ruptured disc at L4-L5 with no 
surgery in 1958.  It was indicated that his chronic low back 
prevented him from standing more than five minutes without 
severe pain and that he was unable to lift more than 20 
pounds.  It was reported that he was unable to ride in a 
vehicle for extended distances without severe pain and that 
he was unable to work.

In a June 2003 statement, a private doctor indicated that the 
veteran had chronic low back pain with a herniated nucleus 
pulposus that required pain management and that he had 
degenerative arthritis in the spine.  The doctor also noted 
that the veteran had an array of other disorders.  The doctor 
indicated that the veteran did not have any reasonable chance 
of employment because of his multiple medical problems.   

The veteran underwent a VA examination in June 2003.  He 
reported that his low back pain was his most severe problem.  
He stated that his pain was constant and that it sometimes 
radiated into his left leg.  He indicated that he could 
hardly walk or squat, which he claimed precluded any 
employment.  

Physical examination revealed that there was no muscle 
atrophy or decreased strength.  There was decreased sensation 
on the left lower extremity along the L4 and L5 
distributions.  Right-side sensory was normal.  The ankle and 
knee reflexes were 2+ bilaterally.  The veteran walked with a 
normal and steady gait.  He was observed while standing.  He 
had difficulty squatting, grimaced when this was attempted, 
and pointed to his lower back.  He could stand on his toes 
and heels.  The veteran had paravertebral muscle spasms 
toward the left side of L4 and L5 and tenderness at L4 and 
L5.  Straight leg raising was positive on the left side.  
Extension of the lumbar spine was to 5 degrees, and flexion 
was to 30 degrees.  At those points of extension and flexion, 
the veteran started complaining of pain.  Lateral bendings 
were to 20 degrees on the left and to 25 degrees on the 
right.  During the examination, the veteran complained of low 
back pain.  X-rays of the lumbar spine revealed a vacuum 
phenomenon at the L5-S1 disc space, disc-space narrowing at 
L4-L5, and some possible narrowing of L2-L3 disc space.  The 
impression from the X-rays was some degenerative changes.  
The diagnoses included a history of L4-L5 herniated disc.  
The examiner noted that the veteran complained of constant 
pain, which affected his daily life and employment.

The veteran underwent a private physical examination 
performed by a chiropractor in February 2004.  He complained 
of right-sided low back pain of one-week duration.  Physical 
examination revealed that the veteran was in acute distress, 
was having difficulty ambulating, and presented in a flexed 
and right antalgic gait.  He was in too much pain to attempt 
to measure the range of motion on the dorsolumbar spine.  The 
chiropractor added that he could not evaluate the veteran's 
heel or toe walk capability.  Positive orthopedic tests 
included straight leg raise and Bragard's sign on the left 
with leg lowering test positive bilaterally.  Linder's sign 
was present.  Deep tendon reflexes were diminished to 1+, but 
they were symmetrical.  Muscle spasms were present 
bilaterally from L3 through L5 with hypertonia from T11 
through L3.  X-rays of the lumbar spine revealed severe 
degeneration at the L5-S1 disc with osteophytic formations at 
L2-L3, L4-L5, and L5-S1 levels.  

The impressions were the following: sprain/strain of the 
lumbar spine; L4-L5 disc herniation due to a sprain/strain 
injury to the lumbar spine; L4 and L5 subluxation/dysfunction 
complex; and paralumbar myospasms.  The chiropractor noted 
that due to the chronic instability, severe arthritic 
changes, and repeated injuries to the lumbar discs, the 
veteran would never be able to function at a normal level.

In an April 2004 statement, the private chiropractor reported 
that the veteran was no longer merely partially disabled due 
to his lumbar spine disorder but that he was now fully 
disabled.  

III.  Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Except as otherwise provided, the effective date of an 
evaluation and an award of compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date the claim was received or 
the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400 (2004).  Subject to the provisions of 
38 U.S.C.A. § 5101, where compensation, dependency and 
indemnity compensation, or pension is awarded or increased 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall not be earlier than the 
effective date of the Act or administrative issue.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

The criteria for rating intervertebral disc syndrome were 
amended effective September 23, 2002, and September 26, 2003.  
The criteria for rating limitation of motion of the dorsal 
and lumbar spines were also amended effective September 26, 
2003.  

Under the previous criteria for intervertebral disc syndrome 
(effective prior to September 23, 2002), postoperative 
intervertebral disc syndrome that is cured warrants a 
noncompensable rating.  A 10 percent evaluation for 
intervertebral disc syndrome is warranted when the disability 
is mild.  A 20 percent evaluation is warranted when it is 
moderate and is manifested by recurring attacks.  
Intervertebral disc syndrome warrants a 40 percent evaluation 
when the disability is severe and is manifested by recurring 
attacks, with intermittent relief.  A 60 percent evaluation 
is warranted when the disability is pronounced with little 
intermittent relief and is manifested by persistent symptoms 
that are compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disk.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

Under the previous criteria for limitation of motion of the 
lumbar spine (effective prior to September 26, 2003), 10, 20 
percent and 40 percent disability ratings are warranted for 
slight, moderate and severe limitation of motion of the 
lumbar spine, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).

In a VA General Counsel opinion, it was determined that 
Diagnostic Code 5293 involves loss of range of motion and 
that 38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under that diagnostic code. 
VAOPGCPREC 36-97 (Dec. 12, 1997).  

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months..............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease

Unfavorable ankylosis of the entire 
spine...............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
...............................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.......................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine.............................................
..................30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..................................
	....................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2).  Provided 
that the examiner supplies an 
explanation, the examiner's assessment 
that the range of motion is normal for 
that individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

69 Fed. Reg. 32,449, 32,450 (June 10, 2004); 68 Fed. Reg. 
51,454, 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5235-5243 (2004)).

Under the provisions of 38 C.F.R. § 4.124a, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

38 C.F.R. § 4.124a, Diagnostic Code 8520 provides that mild 
incomplete paralysis in the sciatic nerve is rated as 10 
percent disabling and that moderate incomplete paralysis is 
rated as 20 percent disabling.  Moderately severe incomplete 
paralysis is rated as 40 percent disabling, and severe 
incomplete paralysis with marked muscular atrophy is rated 60 
percent disabling.  Complete paralysis is rated as 80 percent 
disabling, and is manifested by the foot dandles and drops, 
no active movement possible of the muscles below the knee, 
and flexion of the knee weakened and (very rarely) lost.

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The veteran is receiving a 60 percent rating for the 
herniated nucleus pulposus, which is the maximum rating under 
the criteria for rating intervertebral disc syndrome prior to 
September 23, 2002.  He is only entitled to a higher rating 
prior to September 23, 2002, if he has a neurological 
disorder separate from symptoms that are compatible with 
sciatic neuropathy.  See Bierman v Brown, 6 Vet. App. 125 
(1994).  In this case, the veteran has a neurological 
disorder of the sciatic nerve that has been diagnosed as left 
sciatica and left S1 radiculopathy.  There is no evidence 
that the veteran had a neurological disorder in the left 
lower extremity affecting a peripheral nerve separate from 
the sciatic nerve.  Therefore, a separate rating for 
peripheral neuropathy of the left lower extremity prior to 
September 23, 2002, is not warranted.

As for the right lower extremity, on November 25, 1999, the 
right ankle reflex was absent.  However, a physical 
examination in January 2000 revealed that in the right lower 
extremity motor strength was 5/5 and sensory was intact to 
pinprick.  The assessment was chronic left lumbar 
radiculopathy and not a bilateral neurological disorder.  
Such findings reflect that the veteran had at most an absent 
right ankle jerk, which is a symptom compatible with sciatic 
neuropathy.  See 38 C.F.R. § 4.14.  There is no evidence that 
he had a neurological disorder in the left lower extremity 
affecting a peripheral nerve separate from the sciatic nerve.  
Accordingly, a separate rating for peripheral neuropathy of 
the right lower extremity prior to September 23, 2002, is not 
warranted.

Under the revisions effective September 23, 2002, the veteran 
is receiving the maximum rating for intervertebral disc 
syndrome based on the total duration of incapacitating 
episodes.  In the alternative, the Board must consider 
whether combining under 38 C.F.R. § 4.25 separate evaluations 
of the chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities results in an 
evaluation in excess of 60 percent.  The orthopedic 
manifestation of the herniated nucleus pulposus is limitation 
of motion of the lumbar spine.  At the June 2003 VA 
examination, range-of-motion testing of the lumbar spine 
revealed the following: extension was to 5 degrees with 
complaints of pain at that endpoint, flexion was to 30 
degrees with complaints of pain at that endpoint, left 
lateral bending was to 20 degrees, and right lateral bending 
was to 25 degrees.  At the February 2004 private chiropractor 
examination, the chiropractor did not make the veteran 
attempt range-of-motion testing because of his pain.  Such 
findings reflect a severe limitation of motion but not 
ankylosis.  Thus, the orthopedic manifestation is only 40 
percent disabling under the old criteria of Diagnostic Code 
5292.

As for neurological manifestations and any other 
disabilities, at the June 2003 VA examination, there was no 
muscle atrophy or decreased strength.  There was decreased 
sensation on the left lower extremity along the L4 and L5 
distributions.  Right-side sensory was normal.  The ankle and 
knee reflexes were 2+ bilaterally.  With consideration with 
prior medical evidence, such findings reveal the presence of 
sciatica in the left lower extremity.  However, such findings 
do not reflect symptomatology equal to a moderate incomplete 
paralysis of the sciatic nerve in the left lower extremity.  
Therefore, the neurological manifestations in the left lower 
extremity are 10 percent disabling.  

As for the right lower extremity, the veteran previously had 
an absent right ankle jerk on November 25, 1999.  No 
neurological abnormalities were noted in the right lower 
extremity on the June 2003 VA examination.  In that regard, 
even if the veteran has neurological manifestations in the 
right lower extremity, such manifestations are no more than 
10 percent disabling.  In short, the orthopedic and 
neurological disabilities and any other disabilities 
resulting from the herniated nucleus pulposus are combined 50 
percent disabling.  See 38 C.F.R. § 4.25.  Therefore, a 
higher rating under the revisions effective September 23, 
2002, is not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  As for an evaluation under the 
new general criteria for rating spinal injuries, the 
veteran's overall spinal disability based on orthopedic 
manifestations is 40 percent disabling because forward 
flexion of the thoracolumbar spine is to 30 degrees or less.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  Under 
the general rating formula, the only rating higher than the 
current 60 percent is 100 percent, but there is no evidence 
of unfavorable ankylosis of the entire spine to warrant 
application of a 100 percent rating.  

V.  Extraschedular Consideration

The Board does not find that a referral for consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order.  The Board notes that a total 
rating based on individual unemployability has been assigned, 
effective from October 1997.  However, the evidence in this 
case fails to show that the veteran's herniated nucleus 
pulposus alone causes marked interference with employment, or 
that it requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Consideration under 38 C.F.R. § 3.321(b)(1) is 
therefore not warranted. .  

In particular, although it was noted in a February 2001 
private treatment record that the veteran was unable to work 
because of his lumbar spine disorder, this information 
appears to be information recorded by a doctor and unenhanced 
by medical comment.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  While a private doctor noted in a June 2003 
statement that the veteran did not have a reasonable chance 
of employment, that doctor indicated that his unemployability 
was due to an array of medical disorders and not solely his 
lumbar spine disorder.  The June 2003 VA examiner noted that 
the constant pain from the lumbar spine disorder affected his 
employment, but that examiner did not indicate that the pain 
precluded employment.  Even though the private chiropractor 
in the April 2004 statement indicated that the veteran was 
fully disabled from his lumbar spine disorder, that 
chiropractor did not provide a basis for his opinion.  

The Board notes the 60 percent evaluation assigned for the 
service-connected lumbar spine disability contemplates a 
level of interference with employment associated with the 
degree of disability demonstrated.  Consequently, the Board 
finds that a referral for extraschedular consideration under 
38 C.F.R. § 3.321 is not warranted.


ORDER

An evaluation in excess of 60 percent for herniated nucleus 
pulposus, L4-L5, left from November 9, 1999, is not 
warranted.  The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


